Citation Nr: 0123652	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971, and from June 1972 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board in May 2001.  A 
copy of the transcript of that hearing has been associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained by the agency of 
original jurisdiction.

2.  The Montgomery VARO denied the veteran's claim of 
entitlement to service connection for PTSD in a June 1991 
rating decision.  The veteran timely completed an appeal, but 
thereafter withdrew the claim from appellate status prior to 
the Board rendering a final determination.

3.  Probative evidence has been submitted since the June 1991 
RO decision as there is now medical evidence suggesting the 
presence of PTSD within the meaning of applicable VA 
regulations.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.§ 4005 (1988); 
38 C.F.R. § 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  Medical evidence submitted since the June 1991 RO 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, it is noted that the Montgomery VARO denied 
entitlement to service connection for schizophrenia, as well 
as PTSD, in a July 1989 rating decision.  The veteran timely 
completed an appeal, and the only issue certified to the 
Board at that time was the PTSD claim.  The Board then denied 
entitlement to service connection for PTSD in a February 1990 
decision.

During the interim, however, it was determined that the 
veteran had also timely completed an appeal to the Board with 
respect to his claim for service connection for 
schizophrenia.  The RO also denied entitlement to service 
connection for PTSD, on a new and material basis, in a June 
1991 rating decision.  In October 1991, the Board found that 
the veteran's schizophrenia and PTSD were part-and-parcel of 
the same claimed disability, and remanded the issue of 
"whether new and material evidence had been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD" for additional 
evidentiary development.  On remand, however, the veteran 
withdrew, in writing, the claim from appellate status.  See 
November 1991 VA Form 21-4138, Statement in Support of Claim.  
Therefore, the RO's 1991 rating decision constitutes the last 
final disallowance with respect to the issue of PTSD.

The veteran has limited the present application to reopen by 
claiming entitlement to service connection for PTSD only.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim of entitlement to service 
connection for PTSD.  The RO concluded that the diagnosis of 
PTSD on VA hospitalization was not supported by the necessary 
diagnostic criteria.  Evidence developed since the 1991 RO 
decision includes a previously unconsidered 1988 VA hospital 
summary reflecting a diagnosis of PTSD, as well as a more 
recent 1998 VA hospital summary reflecting a diagnosis 
dysthymic disorder with PTSD symptoms.  Insofar as these 
records provide a more complete picture of the veteran's 
overall psychiatric disorder, the Board finds that the 
evidence added to the record is "new and material" as to 
the appellant's PTSD claim; therefore, the claim is reopened.  
See 38 C.F.R. § 3.156 (2000).

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Regulatory changes have also been made in 
light of VCAA with respect to all claims for VA benefits, to 
include revision of the definition of and duty to assist 
requirements pertaining to new and material evidence claims.  
See Duty to Assist Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  The Board finds that the new law and 
regulatory changes do not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
recent regulatory changes with respect to new and material 
evidence are not for application since the veteran filed his 
claim for reopen prior to August 29, 2001.  Additionally, the 
Board is taking action favorable to the veteran by reopening 
the claim.  Reopening the claim, prior to referring the claim 
to the RO for consideration of the merits under the new law 
and regulatory provisions, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of entitlement to service connection for PTSD, is 
reopened; to this extent only, the appeal is granted.


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application to 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development 
needs to be accomplished before the appellant's claim can be 
considered further.

In this case, the record contains no express determination by 
the RO as to whether or not the veteran engaged in combat 
with the enemy during service.  Where VA determines from the 
evidence that the veteran did not engage in combat with the 
enemy or where the veteran, even if he did engage in combat, 
is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Credible 
supporting evidence of combat may be obtained from many 
sources, including, but not limited to, service records.  
There is "an almost unlimited field of potential evidence to 
be used to 'support' a determination of combat status."  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997)).  However, credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996).

If verification of alleged stressors is needed, VA's duty to 
assist includes submitting a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG)).  Here, no such request has been made.

As to this, the Board also notes that eligibility for a PTSD 
service connection award requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000) (as amended, 64 Fed. Reg. 32808, June 18, 1999).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b) (West 1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  The 
RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

2.  The veteran should again provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150-3197 (formerly known as the United 
States Army and Joint Services 
Environmental Support Group (ESG)), for 
verification of the events claimed, and 
copies of operation reports, lessons 
learned or similar documents regarding 
activities of the veteran's unit(s) while 
in the Republic of Vietnam.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If and only if, the RO concludes that 
a verified stressor exists, it should 
then arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist who has not previously 
examined him, if available, to determine 
the diagnosis of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
All necessary special studies or tests 
should be accomplished.  The examination 
report should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should then integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate pursuant to 
DSM-IV, the examiner should comment upon 
the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

6.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of the claim on appeal.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



